COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Herman Alfredo Lopez v. The State of Texas

Appellate case number:    01-18-00358-CR

Trial court case number: 16-CR-2498

Trial court:              212th District Court of Galveston County

        On December 10, 2019, this Court struck the opening brief filed by appellant’s appointed
counsel and ordered the brief to be re-filed by December 30, 2019. On December 27, 2019,
appointed counsel filed a motion requesting an additional sixty days to re-file an opening brief.
The motion is denied. Unless this Court receives appellant’s brief within seven days of the date
of this order, we will once again abate the case and order the trial court to conduct a hearing
pursuant to Texas Rule of Appellate Procedure 38.8(b). See TEX. R. APP. P. 38.8(b).
       It is so ORDERED.

Judge’s signature: /s/ Justice Sarah Beth Landau
                                  Acting individually


Date: December 30, 2019